EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Kevin Kunzendorf (Registration# 58308) on 12 April 2021 regarding claims 1, 2 and 7. Claims 1-4, 6-9 and 11-13 are allowed based on the claim set dated 9 October 2020. Claims 1, 2 and 7 are further amended to correct the antecedent basis issues as follows: 

1. (currently amended): A data processing method comprising:
receiving, from a user terminal by at least one processor of a server, a home page reading request for displaying on a home page of the user terminal latest microblogging messages associated with a user ID, the home page reading request including the user ID, and the home page having a maximum number of microblogging messages that are able to be displayed on the home page; 
determining, by the at least one processor of the server, user IDs of all listening users of a user associated with the user ID based on a relationship chain of the user ID, as M associated user IDs; and 
determining, by the at least one processor of the server, N particular user IDs from among the M associated user IDs whose action behaviors satisfy a set condition, pulling, by the at least one processor of the server, only latest microblogging messages of the N particular user IDs, and returning, by the at least one processor of the server, only the latest microblogging messages to the user terminal for display on the home page of the user terminal, wherein N is less than M, where one microblogging message corresponds to one user ID, and where N is equal to the maximum number of microblogging messages that are able to be displayed on the home page;
wherein the pulling comprises
	determining a subset of underlying devices which manage messages of the N particular user IDs, from among a plurality of underlying devices, as L underlying devices; 

dividing the home page reading request into L request packets, one request packet for each of the L underlying devices, and sending the L request packets only to corresponding ones of the L underlying devices, each of the L request packets including a request that requests the latest microblogging messages from two or more of the N particular user IDs; 
receiving the latest microblogging messages of the N particular user IDs from the L underlying devices; and 
transmitting, to the user terminal by the at least one processor of the server, the latest microblogging messages from the L underlying devices.

2. (currently amended): The method of claim 1, wherein the determining the N particular user IDs comprises: 
sending the user IDs of all the listening users to a default network device which is configured to record the action behaviors corresponding to any user ID; and
receiving the N particular user IDs from the default network device.

7. (previously presented): The non-transitory computer readable storage medium of claim 6, wherein the determining the N particular user IDs comprises:
sending the user IDs of all the listening users to a default network device which is configured to record the action behaviors corresponding to any user ID; and
receiving the N particular user IDs from the default network device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The amended claim language “determining, for each of the L underlying devices, which of the N particular user IDs are managed by the underlying device, each of the L underlying devices managing messages from at least two of the N particular user IDs” and “receiving the latest microblogging messages of the N particular user IDs” in combination with the other claim limitations set forth in the respective independent claims 1, 6 and 11 overcomes available prior art along with the art that was presented in AFCP 2.0 interview on 26 October 2020 as being explained and discussed in the interview and the arguments are considered to be persuasive after a complete search was performed. The existing references based on the search manage group of user devices but do not include the concept of determination of which specific messages related to group of user IDs are managed by which specific devices and receiving messages from N particular user IDs from the determined device. Therefore, these specific claim limitations in combination with the other claim limitations set forth in the respective independent claims 1, 6 and 11 overcomes available prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158